Little, J.
1. An affidavit attached to a petition for certiorari to review the judgment of a county court in a criminal ease, in which the affiant makes oath that, “owing to his poverty, he is unable to pay the cost or give the bond and security as required by law,” substantially complies with the requirements of section 765 of the Penal Code, notwithstanding such affidavit includes the words relating to the giving of bond and security. This is so because the affidavit unequivocally sets forth the inability of affiant to pay the cost, and does not state conjunctively his inability to give the bond.
Submitted October 4,
Decided October 12, 1898.
Certiorari. Before Judge Reese. Hancock superior court. August 8, 1898.
W. H. Burwell, for plaintiff in error.
R. H. Lewis, solicitor-general, contra.
2. The ruling made in the case of DeLoach v. Richards, 94 Ga. 730, is not in conflict with what is here held. That case is incorrectly reported. The record shows that the affidavit conjunctively' stated that the affiant was unable to pay the cost and give security, etc. A similar reference has heretofore been made to the case. Flanagan v. Scott, 102 Ga. 399.

Judgment reversed.


All the Justices concurring.